Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-16, 18, 28, 38, 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by COX et al. (US 2020/0029302 A1), hereinafter COX.
Regarding claim 1, COX discloses a downlink control channel detection method, comprising: 
performing energy-saving signal detection by a terminal, wherein the energy-saving signal is at least used to indicate detection information of a downlink control channel (the UE detects the wake-up signal (WUS), see ¶ 0124, 0239); and 
detecting the downlink control channel by the terminal according to the detection information if the energy-saving signal is detected (the UE detects the PDCCH after waking-up signal (WUS), see ¶ 0124, 0239).
Regarding claim 2, COX discloses the energy-saving signal is further used to indicate data arrival (the WUS causes the UE to monitors paging or PDCCH during connected DRX states, see ¶ 0125). 
Regarding claim 3, COX discloses the detection information comprises at least one of: an aggregation level (AL) and/or a candidate location (If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling, see ¶ 0112).
Regarding claim 4, COX discloses the energy-saving signal comprises at least one of: a target sequence, an input parameter of a first sequence, and a cyclic shift value of a second sequence, wherein the target sequence is a function of a third sequence (the WUS may comprise a sequence and may additionally include a payload, see ¶ 0112; the sequence can be any constant amplitude zero autocorrelation (CAZAC) sequence, e.g., a Zadoff-Chu (ZC) sequence. For example, NPSS/NSSS, PSS or DMRS can be used, see ¶ 0114; the UE could use cyclic prefix tracking as to obtain time/frequency synchronization and allow the UE to detect the presence of a wake-up signal at a pre-determined time/frequency window selected for the wake-up signal, see ¶ 0124).
Regarding claim 5, COX discloses  the first sequence comprises a pseudo-noise (PN) sequence, an orthogonal sequence, or a constant amplitude zero auto correlation (CAZAC) sequence; and/or the second sequence comprises an orthogonal sequence, a CAZAC sequence, or a PN sequence; and/or the third sequence comprises a demodulation reference signal (DMRS) sequence of the downlink control channel (the WUS may comprise a sequence and may additionally include a payload, see ¶ 0112; the sequence can be any constant amplitude zero autocorrelation (CAZAC) sequence, e.g., a Zadoff-Chu (ZC) sequence. For example, NPSS/NSSS, PSS or DMRS can be used, see ¶ 0114).
Regarding claim 6, COX discloses  the detection information comprises the AL, the energy-saving signal comprises the target sequence, the target sequence is used to indicate the AL and data arrival; the performing energy-saving signal detection by the terminal comprises: performing, by the terminal, a correlation peak detection on the target sequence using a sequence corresponding to the DMRSs of multiple ALs, and using an AL corresponding to a maximum correlation peak among the multiple ALs as the AL indicated by the target sequence, wherein the maximum correlation peak is greater than a preset threshold (the WUS may include a preamble with good auto-correlation properties such as a constant-amplitude Zadoff-Chu sequence with different roots or even multiple roots and different lengths. The sequence may be designed so as to have low cross-correlation with the existing synchronization signals such as NPSS/NSSS, PSS/SSS or DMRS signals within the LTE cell, see ¶ 0164).
Regarding claim 7, COX discloses wherein the detection information comprises the AL, the energy-saving signal comprises the cyclic shift value of the second sequence, the cyclic shift value of the second sequence is used to indicate the AL; or the energy-saving signal comprises the first sequence, wherein an initial value of the first sequence is a terminal identification of the terminal, the input parameter of the first sequence comprises the detection information (the WUS can include a payload in addition to a preamble. The payload may include the ID of UEs to wake up for monitoring ps aging message or for monitoring the (M/N)PDCCH during connected DRX states, see ¶ 0125). 
Regarding claim 9, COX discloses wherein the energy-saving signal comprises at least a first signal subset and a second signal subset (WUS’s preamble), the first signal subset is located before the second signal subset (WUS’s payload), the second signal subset is at least used to indicate the detection information (the WUS can include a payload in addition to a preamble. The payload may include the ID of UEs to wake up for monitoring ps aging message or for monitoring the (M/N)PDCCH during connected DRX states, see ¶ 0125); detecting the downlink control channel by the terminal according to the detection information if the energy-saving signal is detected comprises: initiating power ramping by the terminal if the terminal receives the first signal subset; detecting the downlink control channel by the terminal according to the detection information if the terminal receives the second signal subset (the payload may include the ID of UEs to wake up for monitoring paging message or for monitoring the (M/N)PDCCH during connected DRX states, see ¶ 0125).
Regarding claim 11, COX discloses a downlink control channel detection method, comprising: 
sending an energy-saving signal by a network side device (the UE detects the wake-up signal (WUS), see ¶ 0124, 0239); 
wherein the energy-saving signal is at least used to indicate detection information of a downlink control channel, so that a terminal detects the downlink control channel according to the detection information if the terminal detects the energy-saving signal (the UE detects the PDCCH after waking-up signal (WUS), see ¶ 0124, 0239).
Regarding claim 12, COX discloses the energy-saving signal is further used to indicate data arrival (the WUS causes the UE to monitors paging or PDCCH during connected DRX states, see ¶ 0125).
Regarding claim 13, COX discloses the detection information comprises at least one of: an aggregation level (AL) and/or a candidate location (If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling, see ¶ 0112).
Regarding claim 14, COX discloses the energy-saving signal comprises at least one of: a target sequence, an input parameter of a first sequence, and a cyclic shift value of a second sequence, wherein the target sequence is a function of a third sequence (the WUS may comprise a sequence and may additionally include a payload, see ¶ 0112; the sequence can be any constant amplitude zero autocorrelation (CAZAC) sequence, e.g., a Zadoff-Chu (ZC) sequence. For example, NPSS/NSSS, PSS or DMRS can be used, see ¶ 0114; the UE could use cyclic prefix tracking as to obtain time/frequency synchronization and allow the UE to detect the presence of a wake-up signal at a pre-determined time/frequency window selected for the wake-up signal, see ¶ 0124).
Regarding claim 15, COX discloses  the first sequence comprises a pseudo-noise (PN) sequence, an orthogonal sequence, or a constant amplitude zero auto correlation (CAZAC) sequence; and/or the second sequence comprises an orthogonal sequence, a CAZAC sequence, or a PN sequence; and/or the third sequence comprises a demodulation reference signal (DMRS) sequence of the downlink control channel (the WUS may comprise a sequence and may additionally include a payload, see ¶ 0112; the sequence can be any constant amplitude zero autocorrelation (CAZAC) sequence, e.g., a Zadoff-Chu (ZC) sequence. For example, NPSS/NSSS, PSS or DMRS can be used, see ¶ 0114).
Regarding claim 16, COX discloses  the detection information comprises the AL, the energy-saving signal comprises the target sequence, the target sequence is used to indicate the AL and data arrival; the performing energy-saving signal detection by the terminal comprises: performing, by the terminal, a correlation peak detection on the target sequence using a sequence corresponding to the DMRSs of multiple ALs, and using an AL corresponding to a maximum correlation peak among the multiple ALs as the AL indicated by the target sequence, wherein the maximum correlation peak is greater than a preset threshold (the WUS may include a preamble with good auto-correlation properties such as a constant-amplitude Zadoff-Chu sequence with different roots or even multiple roots and different lengths. The sequence may be designed so as to have low cross-correlation with the existing synchronization signals such as NPSS/NSSS, PSS/SSS or DMRS signals within the LTE cell, see ¶ 0164).
Regarding claim 18, COX discloses the energy-saving signal comprises at least a first signal subset and a second signal subset, the first signal subset is located before the second signal subset, the second signal subset is at least used to indicate the detection information (the WUS can include a payload in addition to a preamble. The payload may include the ID of UEs to wake up for monitoring ps aging message or for monitoring the (M/N)PDCCH during connected DRX states, see ¶ 0125).
Regarding claim 28, COX discloses a transceiver, a storage, a processor, and a program stored on the storage and capable of running on the processor, wherein the program implementing, when executed by the processor, the steps of the downlink control channel detection method according to claim 1 (the UE includes processor, computer-readable storage medium, see claim 34 and ¶ 0025, 0231, 0272).
Regarding claim 38, COX discloses a network side device (enodeB, see claim 30), comprising: a transceiver, a storage, a processor, and a program stored on the storage and capable of running on the processor, wherein the program implementing, when executed by the processor, performs the steps of the downlink control channel detection method according to claim 11 (see claim 30).
Regarding claim 47, COX discloses a computer readable storage medium having a computer program stored thereon, the program implementing, when executed by a processor (the UE includes processor, computer-readable storage medium, see claim 34 and ¶ 0025, 0231, 0272), steps of a downlink control channel detection method, the method comprising: 
performing energy-saving signal detection by a terminal, wherein the energy-saving signal is at least used to indicate detection information of a downlink control channel (the UE detects the wake-up signal (WUS), see ¶ 0124, 0239); and 
detecting the downlink control channel by the terminal according to the detection information if the energy-saving signal is detected (the UE detects the PDCCH after waking-up signal (WUS), see ¶ 0124, 0239); or 
the program implementing, when executed by a processor, steps of a downlink control channel detection method, the method comprising: 
sending an energy-saving signal by a network side device, wherein the energy-saving signal is at least used to indicate detection information of a downlink control channel, so that a terminal detects the downlink control channel according to the detection information if the terminal detects the energy-saving signal (see claim 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX in view of CHAE et al. (US 2020/0053647 A1), hereinafter CHAE.
Regarding claims 8, and 17, COX fails to explicitly disclose the energy-saving signal comprises a discovery signal, a signal subset of discovery signal, or an on-demand reference signal (On-demand RS).
	In the same field of endeavor, CHAE discloses that the wake-up signal may be for a discovery signal (see ¶ 0013-0015, 0111, 0112). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHAE’s teaching in the communication method taught by COX for discovering proximity devices for D2D connection. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412